Title: To George Washington from John Rutherfurd, 28 June 1790
From: Rutherfurd, John
To: Washington, George

 

Sir
Morrisania [N.Y.] June 28th 1790

Being informed that a law will shortly pass for appointing two additional commissioners to settle the accounts between the United States and the individual states, and having heard it suggested that one of the commissioners will probably be appointed from New Jersey I take the liberty to intimate to your Excellency that I will be very happy to serve in that capacity, if you should think proper to appoint a person from that state. I have the honor to be with sincere regard and attachment your Excellency’s most obedient and devoted humble Servant

John Rutherfurd

